In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00088-CR



                            PHILLIP LEON WORTHEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 76th District Court
                                     Titus County, Texas
                                  Trial Court No. CR19529




                          Before Morriss, C.J., Stevens and Carter,* JJ.

_______________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                             ORDER

        Phillip Leon Worthey appeals from the trial court’s judgment adjudicating him guilty of

aggravated assault with a deadly weapon and sentencing him to ten years’ incarceration. On

appeal, Worthey challenges the trial court’s jurisdiction to adjudicate his guilt, and the State

concedes that the trial court was without jurisdiction to act.         Assuming that the State’s

concession is based on a correct interpretation of the law, the resolution of this case could lead to

the release of an improperly imprisoned man. In light of this possibility, we find it necessary to

take steps to expedite the decision in this case.

        Rule 2 of the Texas Rules of Appellate Procedure states, “On a party’s motion or on its

own initiative an appellate court may—to expedite a decision or for other good cause—suspend a

rule’s operation in a particular case and order a different procedure . . . .” TEX. R. APP. P. 2. We

find that good cause exists to invoke Rule 2, which we utilize to suspend, in this particular case,

the notice requirements of Rule 39.8 of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 39.8. We hereby withdraw the submission date of January 24, 2022. This case will be

submitted to the panel of Chief Justice Josh Morriss, Justice Scott Stevens, and Justice Jack

Carter (retired, sitting by assignment) on January 7, 2022.

        IT IS SO ORDERED.

                                                    BY THE COURT


DATE:          January 6, 2022




                                                    2